IMPORTANT INFORMATION REGARDING YOUR INVESTMENT CALVERT VARIABLE PRODUCTS, INC. 4550 Montgomery Avenue, Suite 1000N Bethesda, Maryland 20814 800-368-2745 ON BEHALF OF THE CALVERT VP INFLATION PROTECTED PLUS PORTFOLIO September 12, 2014 Dear Policy Owner: I am writing to inform you of the upcoming special meeting of shareholders (the “Meeting”) of the Calvert VP Inflation Protected Plus Portfolio, a series of Calvert Variable Products, Inc. (“CVP”), to be held on October 31, 2014 at 9:00 a.m., Eastern Time, in the Tenth Floor Conference Room of Calvert Investments, Inc., Air Rights North Tower, 4550Montgomery Avenue, Suite 1000N, Bethesda, Maryland 20814. As an owner of a variable annuity or variable life insurance policy issued by an insurance company, you have the right to instruct your insurance company how to vote the shares of the Calvert VP Inflation Protected Plus Portfolio it holds under your policy with respect to the proposal described below. A. Portfolio Reorganization As shown in the chart below, the CVP Board of Directors recommends that the Calvert VP Inflation Protected Plus Portfolio (“Inflation Protected Portfolio” or “Merging Portfolio”) be combined with the Calvert VP Investment Grade Bond Index Portfolio (“Bond Index Portfolio” or “Acquiring Portfolio”), each a series of CVP (the “Reorganization”). The Reorganization will not qualify as a tax-free reorganization but the shareholders of each Portfolio are not expected to incur taxes as a result of the transaction. The CVP Board of Directors is referred to in this letter as the “Board”. Merging Portfolio Acquiring Portfolio Calvert VP Inflation Protected Plus Portfolio Calvert VP Investment Grade Bond Index Portfolio You are being asked to vote on a proposal to exchange the assets of the Inflation Protected Portfolio for shares of equal value of the Bond Index Portfolio. If the Agreement and Plan of Reorganization is approved by policy owners, and your policy remains invested in the Inflation Protected Portfolio through the closing of the Reorganization, your policy will be invested in shares of the Bond Index Portfolio. Details of the Reorganization, the voting process and the Meeting are set forth in the enclosed Prospectus/Proxy Statement. The Prospectus/Proxy Statement also compares the strategies, expenses and performance of the Inflation Protected Portfolio with those of the Bond Index Portfolio. The Board and I believe the Reorganization offers you the opportunity to pursue your investment goals in a larger fund with a comparable long-term performance history that may benefit from economies of scale over the long-term. After careful consideration, the Board has unanimously approved the Reorganization and believes the Reorganization is in the best interests of the Inflation Protected Portfolio and you, as an owner of a policy invested in the Inflation Protected Portfolio. The Board recommends that you vote FOR this proposal. Regardless of whether you plan to attend the Meeting in person, PLEASE VOTE VIA THE INTERNET OR TELEPHONE OR COMPLETE, DATE, SIGN AND RETURN YOUR PROXY CARD IN THE ENCLOSED POSTAGE-PAID ENVELOPE so that you will be represented at the Meeting. Your internet or telephone vote or your properly executed proxy card must be received by 9:00 a.m., Eastern Time, on October 31, 2014. If you vote by internet or telephone or return a proxy card you may still attend the Meeting in person and you may change your vote by submitting a revised proxy card. However, attendance in person at the Meeting by itself will not automatically revoke your vote. To revoke a prior vote you must follow the revocation procedures set forth in the attached Prospectus/Proxy Statement. I appreciate the time you will take to review these important matters. If we may be of any assistance, please call us at 800-368-2745. Our hearing-impaired shareholders may call 800-541-1524 for a TDD connection. Sincerely, Barbara J. Krumsiek Chairperson YOUR VOTE IS IMPORTANT NO MATTER HOW MANY SHARES OF CALVERT VP INFLATION PROTECTED PLUS PORTFOLIO ARE ATTRIBUTABLE TO YOUR POLICY. IN ORDER TO AVOID THE UNNECESSARY EXPENSE OF FURTHER SOLICITATION, PLEASE VOTE PROMPTLY. CALVERT VARIABLE PRODUCTS, INC. 4550 Montgomery Avenue, Suite 1000N Bethesda, Maryland 20814 800-368-2745 ON BEHALF OF THE CALVERT VP INFLATION PROTECTED PLUS PORTFOLIO NOTICE OF SPECIAL MEETING OF SHAREHOLDERS To be held on October 31, 2014 To the Policy Owners: NOTICE IS HEREBY GIVEN that a special meeting of Shareholders of the Calvert VP Inflation Protected Plus Portfolio, a series of Calvert Variable Products, Inc. (“CVP”), will be held on October 31, 2014 at 9:00 a.m., Eastern Time, in the Tenth Floor Conference Room of Calvert Investments, Inc., Air Rights North Tower, 4550Montgomery Avenue, Suite 1000N, Bethesda, Maryland 20814, as may be adjourned from time to time (the “Meeting”), for the purposes listed below: To approve a proposed Agreement and Plan of Reorganization (the “Reorganization Plan”), providing for the transfer of all of the assets of the Calvert VP Inflation Protected Plus Portfolio, a series of CVP, to the Calvert VP Investment Grade Bond Index Portfolio, a series of CVP, in exchange for shares of the Calvert VP Investment Grade Bond Index Portfolio. The Reorganization Plan also provides for distribution of these shares of the Calvert VP Investment Grade Bond Index Portfolio to the holders of Calvert VP Inflation Protected Plus Portfolio shares in liquidation and subsequent termination of the Calvert VP Inflation Protected Plus Portfolio. To consider and act upon any other business that may properly come before the Meeting. The matters referred to above are discussed in detail in the Prospectus/Proxy Statement attached to this Notice. The CVP Board of Directors has fixed the close of business on August 25, 2014 as the record date for determining shareholders of the Inflation Protected Portfolio entitled to notice of and to vote at the Meeting. September 12, 2014 By Order of the CVP Board of Directors, William M. Tartikoff, Esq. Vice President and Secretary PROSPECTUS/PROXY STATEMENT Dated September 12, 2014 Acquisition of the Assets of the By and in Exchange for Shares of the CALVERT VP INFLATION PROTECTED PLUS PORTFOLIO, a series of Calvert Variable Products, Inc. è CALVERT VP INVESTMENT GRADE BOND INDEX PORTFOLIO, a series of Calvert Variable Products, Inc. Calvert Variable Products, Inc. 4550 Montgomery Avenue, Suite 1000N Bethesda, Maryland 20814 800-368-2745 INTRODUCTION This Prospectus/Proxy Statement is being furnished in connection with the solicitation of voting instructions (proxies) by the Board of Directors of Calvert Variable Products, Inc. (“CVP”) for use at a special meeting of Shareholders of the Calvert VP Inflation Protected Plus Portfolio, a series of CVP (“Inflation Protected Portfolio”), to be held on Friday, October 31, 2014 at 9:00 a.m., Eastern Time, in the Tenth Floor Conference Room of Calvert Investments, Inc., Air Rights North Tower, 4550Montgomery Avenue, Suite 1000N, Bethesda, Maryland 20814, as may be adjourned from time to time (the “Meeting”). The Board of Directors of CVP is soliciting proxies from shareholders of Inflation Protected Portfolio in connection with the proposed transfer of all of its assets to Calvert VP Investment Grade Bond Index Portfolio (“Bond Index Portfolio”), a series of CVP, in exchange for shares of the Bond Index Portfolio (the “Reorganization”). The following chart provides an overview of the proposed Reorganization: Merging Portfolio Acquiring Portfolio Calvert VP Inflation Protected Plus Portfolio Calvert VP Investment Grade Bond Index Portfolio Please take note of the following terms that are used throughout this Prospectus/Proxy Statement: Inflation Protected Portfolio is referred to herein as the “Merging Portfolio”; Bond Index Portfolio is referred to herein as the “Acquiring Portfolio”; Inflation Protected Portfolio and Bond Index Portfolio are referred to herein together as the “Portfolios” and each as a “Portfolio”; -1- CVP is referred to herein as the “Fund”; and The Board of Directors of CVP is referred to herein as the “Board”. As an owner of a variable annuity or variable life insurance policy (a “Policy” and, collectively, the “Policies”) issued by an insurance company (“Insurance Company” and, collectively, the “Insurance Companies”), you have the right at the Meeting to instruct your Insurance Company how to vote the shares of Inflation Protected Portfolio that are attributable to your Policy with respect to the Reorganization, as described more fully below and in the accompanying Notice of Special Meeting of Shareholders. Although the Insurance Companies are the legal owners of the shares of Inflation Protected Portfolio and you are not directly a shareholder of Inflation Protected Portfolio, you have this right because some or all of your Policy value is invested in the stock of Inflation Protected Portfolio, as provided by your Policy. For simplicity, in this Prospectus/Proxy Statement: “Record Holder” of the stock of Inflation Protected Portfolio refers to each Insurance Company that holds shares of record unless indicated otherwise in this Prospectus/Proxy Statement; “shares” refers generally to your shares of beneficial interest in the Merging Portfolio; and “shareholder” or “Policy Owner” refers to you. The persons named as proxies on each proxy card will vote the shares of the Inflation Protected Portfolio proportionately in accordance with the instructions received from those Policy Owners who respond with their voting instructions as to the Merging Portfolio. Following the transfer of Inflation Protected Portfolio assets, if approved by shareholders, shares of the Bond Index Portfolio will be distributed to the Record Holders of the Inflation Protected Portfolio in liquidation thereof. As a result of the proposed transaction, each Record Holder of Inflation Protected Portfolio will receive shares of the Bond Index Portfolio at a total net asset value equal to the value of the Record Holder’s shares of Inflation Protected Portfolio computed on the business day immediately prior to the Reorganization, and Inflation Protected Portfolio will subsequently be dissolved and terminated as a series of CVP. The value of your Policy investment held in Inflation Protected Portfolio will be the same as the value of your investment held in Bond Index Portfolio immediately after the Reorganization. This Prospectus/Proxy Statement, which should be retained for future reference, sets forth concisely the information about Bond Index Portfolio that a prospective investor should know before voting on the proposed Reorganization. The Reorganization will occur only if it is approved by the lesser of (i) 67% or more of the shares of Inflation Protected Portfolio entitled to vote and present at the Meeting, if the holders of more than 50% of the outstanding shares entitled to vote are present in person or represented by proxy, or (ii)more than 50% of the outstanding shares of Inflation Protected Portfolio entitled to vote . -2- Additional information concerning each Portfolio and the Reorganization is contained in the documents described below, all of which have been filed with the Securities and Exchange Commission (“SEC”): Information about the Reorganization : Statement of Additional Information of Bond Index Portfolio dated September12,2014, which relates to this Prospectus/Proxy Statement and the Reorganization (the “Reorganization SAI”); Information about the Portfolios : Statement of Additional Information of CVP relating to Inflation Protected Portfolio and Bond Index Portfolio dated April 30, 2014 (the “CVP SAI”); Information about the Merging Portfolio: Prospectus of CVP relating to Inflation Protected Portfolio dated April 30, 2014, as supplemented on June 23, 2014; The Annual Report to Shareholders of CVP relating to Inflation Protected Portfolio for the fiscal year ended December 31, 2013; The Semi-Annual Report to Shareholders of CVP relating to Inflation Protected Portfolio for the six-month period ended June 30, 2014; Information about the Acquiring Portfolio: Prospectus of CVP relating to Bond Index Portfolio dated April 30, 2014; The Annual Report to Shareholders of CVP relating to Bond Index Portfolio for the fiscal year ended December 31, 2013; and The Semi-Annual Report to Shareholders of CVP relating to Bond Index Portfolio for the six-month period ended June 30, 2014. Copies of any of the above documents are available upon request and without charge by writing to Calvert Investment Distributors, Inc., Suite 1125N, Bethesda, Maryland 20814, or calling 800-368-2745 toll-free, and specifying the document(s) you are requesting. -3- Copies of any of these documents may also be obtained without charge on the EDGAR database on the SEC’s internet site at http://www.sec.gov. Copies are available for a fee by electronic request at the following e-mail address: publicinfo@sec.gov, or from the Public Reference Branch, Office of Consumer Affairs and Information Services, Securities and Exchange Commission, treet, N.E., Washington, D.C. 20549. Information relating to Inflation Protected Portfolio contained in the Prospectus of CVP dated April30, 2014 (SEC File No. 811-04000), as supplemented on June 23, 2014, is incorporated by reference in this document. (This means that such information is legally considered to be part of this Prospectus/Proxy Statement.) Information relating to Bond Index Portfolio contained in the Prospectus of CVP dated April30, 2014 (SEC File No. 811-04000), is also incorporated by reference in this document. The Reorganization SAI relating to this Prospectus/Proxy Statement and the Reorganization, dated September 12, 2014, which includes (i) the financial statements of CVP relating to Inflation Protected Portfolio for the fiscal year ended December31,2013, (ii)the financial statements of CVP relating to Bond Index Portfolio for the fiscal year ended December 31, 2013, and (iii) pro forma financial information of CVP relating to Bond Index Portfolio assuming that the Reorganization is approved by shareholders, is incorporated by reference in its entirety in this document. The approximate date on which this Prospectus/Proxy Statement, the Notice of Special Meeting of Shareholders, and Form of Proxy are first being mailed to shareholders is on or about September 15, 2014. These securities have not been approved or disapproved by the SEC or any state securities commission, nor has the SEC or any state securities commission passed on the accuracy or adequacy of this prospectus. Any representation to the contrary is a criminal offense. The shares offered by this Prospectus/Proxy Statement are not bank deposits and are not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. An investment in Bond Index Portfolio through a Policy involves investment risk, including possible loss of the purchase payment of your original investment. -4- TABLE OF CONTENTS Synopsis 6 Reasons for the Reorganization 6 Reorganization Plan 7 Tax Consequences 8 Overview of Portfolios Subject to the Reorganization 8 Investment Objectives and Principal Investment Strategies 8 Fundamental Investment Restrictions 12 Principal Risks 13 Distribution, Purchase, Exchange and Redemption of Portfolio Shares 16 Expense Comparison 16 Performance 18 Portfolio Management 20 Reasons for the Reorganization 22 Information about the Reorganization 23 Shareholder Information for the Acquiring Portfolios 28 Information on Shareholder Rights 33 General Information about the Portfolios 34 Financial Statements 35 Voting Information 35 Shareholder Proposals 39 Other Business 39 Exhibit A – Agreement and Plan of Reorganization A-1 -5- SYNOPSIS This section summarizes the primary features and consequences of the Reorganization. It may not contain all of the information that is important to you. To understand the Reorganization, you should read this entire Prospectus/Proxy Statement and the Exhibits. This Synopsis is qualified in its entirety by reference to the additional information contained elsewhere in this Prospectus/Proxy Statement, the respective Prospectuses and Statement of Additional Information relating to the Portfolios, and the Agreement and Plan of Reorganization (the “Reorganization Plan”), which is attached to this Prospectus/Proxy Statement as EXHIBIT A. Reasons for the Reorganization. The Board believes that the proposed Reorganization would be in the best interest of the shareholders of the Inflation Protected Portfolio. In reaching this decision, the Board considered the terms and conditions of the Reorganization Plan and the following factors, among others: 1. The assets of Inflation Protected Plus Portfolio declined by more than 70 percent during the period from May 1, 2014 through July 31, 2014 as a result of an asset reallocation by a shareholder; 2. The relatively small size of Inflation Protected Portfolio and the likelihood that it will not increase substantially in size in the foreseeable future; 3. Following the Reorganization, the shareholders of Inflation Protected Portfolio will remain invested in an open-end portfolio with a substantially larger asset base; 4. The Pro Forma Combined Portfolio (as shown in the section entitled “Expense Comparison”) has a significantly lower gross expense ratio than the current gross expense ratio of Inflation Protected Portfolio; 5. The likelihood that shareholders of Inflation Protected Portfolio, as part of a larger portfolio, may benefit over time from further reductions in overall operating expenses per share on a pro forma basis as a result of certain economies of scale expected after the Reorganization; 6. The performance history of the Portfolios is similar for the period from December28,2006, the inception dated of Inflation Protected Portfolio, through June30,2014; 7. Inflation Protected Portfolio and Bond Index Portfolio have the same investment advisor, subadvisor, and portfolio manager; 8. The expectation that the Reorganization will be a taxable transaction but that the shareholders of Inflation Protected Portfolio will not incur any taxes as a result of the transaction because the stock of each Portfolio is held in separate accounts that are allocated to variable insurance products; and -6- 9. Shareholders of Inflation Protected Portfolio will not experience any dilution in the value of their investment as a result of the Reorganization. For the reasons described in this Prospectus/Proxy Statement, the Board, including the Directors on the Board who are not “interested persons” within the meaning of Section 2(a)(19) of the Investment Company Act of 1940, as amended (the “1940 Act”) (the “Independent Directors”), concluded that the Reorganization of Inflation Protected Portfolio into Bond Index Portfolio would be in the best interest of the shareholders of Inflation Protected Portfolio and that the interests of the existing shareholders of Inflation Protected Portfolio will not be diluted as a result of the Reorganization. Accordingly the Board and the Independent Directors, in separate votes, approved the Reorganization and they recommend shareholder approval of the Reorganization. Subject to shareholder approval, the Reorganization is expected to be completed on or about November14,2014. The Board and the Independent Directors also approved the Reorganization on behalf of Bond Index Portfolio. The Directors considered, among other things, the terms and conditions of the Reorganization Plan, the opportunity to add assets to Bond Index Portfolio, and their expectation that the Reorganization will be a taxable transaction but that the Bond Index Portfolio shareholders will not incur any taxes or experience any dilution of their interests as a result of the transaction. Thus, the Board and the Independent Directors concluded that the Reorganization would be in the best interest of the shareholders of Bond Index Portfolio and approved the Reorganization. The votes of the shareholders of Bond Index Portfolio are not being solicited in connection with the Reorganization because their approval or consent is not required. Reorganization Plan. The Board has authorized CVP to enter into the Reorganization Plan with respect to the Reorganization that provides for the following: The transfer of all the assets of Inflation Protected Portfolio to Bond Index Portfolio in exchange for shares of Bond Index Portfolio; Following the transfer, those Bond Index Portfolio shares will be distributed to the Record Holders of the Inflation Protected Portfolio in liquidation of that Portfolio, and the Inflation Protected Portfolio will be dissolved; and As a result of the proposed transactions, each Record Holder of Inflation Protected Portfolio will receive shares of Bond Index Portfolio at a total net asset value equal to the value of the Record Holder’s shares of Inflation Protected Portfolio as of the close of the New York Stock Exchange (“NYSE”) on the business day immediately prior to the Reorganization. -7- The total value of your Policy interest in Inflation Protected Portfolio will be the same as the total value of your Policy interest in Bond Index Portfolio immediately after the Reorganization. The material terms of the Reorganization Plan are described in more detail in “Information About The Reorganization” below. Tax Consequences. The Reorganization will not qualify as a tax-free reorganization because Bond Index Portfolio has never owned and does not intend to own inflation-adjusted fixed income securities. The transaction will therefore be treated as a taxable sale by Inflation Protected Portfolio of all of its assets for their fair market value. However, because these assets are held within a variable insurance product any gain realized will not be subject to tax. If the Reorganization takes place, Bond Index Portfolio will not be able to use the capital loss carryforwards of Inflation Protected Portfolio. See “Information About The Reorganization – Effect of the Reorganization on Capital Loss Carryforwards” below. Overview of Portfolios Subject to the Reorganization. Inflation Protected Portfolio and Bond Index Portfolio are both series of CVP, an open-end management investment company organized as a Maryland corporation and registered under the 1940 Act. Each Portfolio is a diversified portfolio and offers one class of shares. Calvert Investment Management, Inc. (“CIM” or the “Advisor”) serves as the investment advisor for the Portfolios. Inflation Protected Portfolio and Bond Index Portfolio are managed or subadvised as shown in the following chart: Merging Portfolio Merging Portfolio Subadvisor Acquiring Portfolio Acquiring Portfolio Subadvisor Inflation Protected Portfolio Ameritas Investment Partners, Inc. Bond Index Portfolio Ameritas Investment Partners, Inc. As of August 25, 2014, the net assets of each Portfolio were as follows: Merging Portfolio Net Assets Acquiring Portfolio Net Assets Inflation Protected Portfolio $23,198,036 Bond Index Portfolio $199,318,169 Investment Objectives and Principal Investment Strategies. Each Portfolio has an investment objective and certain principal investment strategies that are employed by the Portfolio’s portfolio manager. For a more detailed description of the investment techniques used by a Portfolio, see the applicable Portfolio’s Prospectus and the CVP SAI. -8- Inflation Protected Portfolio è Bond Index Portfolio Investment Objectives. Each Portfolio seeks to achieve its investment objective by investing in U.S. dollar-denominated fixed income securities. The following chart sets forth the specific investment objective of each Portfolio. INVESTMENT OBJECTIVE (Merging Portfolio) (Acquiring Portfolio) Inflation Protected Portfolio Bond Index Portfolio The Portfolio seeks to maximize real levels of current income consistent with reasonable investment risk, by investing primarily in inflation adjusted fixed income securities. This objective may be changed by the Portfolio’s Board of Directors without shareholder approval. The Portfolio seeks investment results that correspond to the total return performance of the bond market, as represented by the Barclays U.S. Aggregate Bond Index. This objective may be changed by the Portfolio’s Board of Directors without shareholder approval. Principal Investment Strategies. Inflation Protected Portfolio is an actively managed fund that seeks to achieve its objective by investing, under normal circumstances, at least 80% of its net assets (including borrowings for investment purposes) in inflation protected fixed income securities. Bond Index Portfolio is a passively managed index fund that seeks to substantially replicate the total return of the securities composing the Barclays U.S. Aggregate Bond Index by investing, under normal circumstances, at least 80% of its net assets in investments with economic characteristics similar to the fixed income securities represented in the Barclays U.S. Aggregate Bond Index. Each Portfolio is a diversified portfolio. The material differences between the principal investment strategies of Inflation Protected Portfolio and Bond Index Portfolio are as follows: (i) Active versus Passive Management . Inflation Protected Portfolio is an actively managed portfolio. The Portfolio invests primarily in inflation protected fixed income securities. These securities will normally be U.S. dollar denominated and include securities issued by the U.S. Government, its agencies and instrumentalities, as well as other entities such as foreign governments or corporations. Inflation protected or adjusted fixed income securities are structured to provide protection against inflation by directly or indirectly adjusting the value of the bond’s principal or the interest income paid based (directly or indirectly) on changes in the official inflation measures reported by the U.S. Bureau of Labor Statistics. Foreign inflation protected securities are adjusted using a comparable statistic issued by the respective government. The Subadvisor employs an active trading strategy that over time seeks to outperform the Barclays U.S. TIPS Index while maximizing real levels of current income consistent with reasonable investment risk. Up to 20% of the Portfolio’s assets may be invested in fixed income securities that are not inflation indexed, including unrated or below investment-grade bonds (“high yield” or “junk” bonds), convertible debt securities, convertible preferred and preferred stocks, or other securities. -9- Bond Index Portfolio is a passively managed portfolio. The Portfolio seeks to substantially replicate the total return of the securities composing the Barclays U.S. Aggregate Bond Index, taking into consideration redemptions, sales of additional shares and certain other adjustments. Under normal market conditions, the Subadvisor will attempt to invest and maintain as much of the Portfolio’s assets as is practical in (i) investment grade fixed-income securities that are issued or guaranteed by the U.S. Government or its agencies or instrumentalities, (ii) investment grade registered or unregistered obligations of corporations, (iii) investment grade asset-backed, securitized obligations, (iv) unrated fixed-income securities with a credit quality, as determined by the Advisor or Subadvisor, that is comparable to the securities that comprise the Barclays U.S. Aggregate Bond Index, and (v) futures contracts and options relating to any of these types of securities. While not required, the Portfolio will generally sell securities that the Index manager removes from the Index. The Portfolio may also invest in Barclays Capital iShares®. Barclays Capital iShares® are units of beneficial interest in a unit investment trust, representing proportionate undivided interests in a portfolio of securities in substantially the same weighting as the securities that compose the Barclays U.S. Aggregate Bond Index. (ii) Duration Management. The Subadvisor actively manages the duration of Inflation Protected Portfolio to account for changes in the Subadvisor’s expectations for changing interest rates and the potential that the Portfolio will experience a loss of principal as a result of rising interest rates. Duration is measured in years and gauges a portfolio’s sensitivity to changes in interest rates. Generally, a longer portfolio duration means that the portfolio will experience a larger decline as interest rates rise and a larger increase as interest rates fall. Due in part to the extended period of very low interest rates and the risk that interest rates might spike higher, the Subadvisor’s management strategy for Inflation Protected Portfolio has been to maintain a duration that is shorter than that of the Barclays U.S. TIPS Index. Bond Index Portfolio is a passively managed portfolio and the Subadvisor therefore does not manage the duration of that Portfolio. The Subadvisor instead seeks to maintain a duration that is close to the duration of the Barclays U.S. Aggregate Bond Index, but over the past year the Portfolio’s duration has consistently tracked slightly above the duration of the Index. As of June 30, 2014, Inflation Protected Portfolio had a duration of 4.08years and Bond Index Portfolio had a duration of 5.61 years. Accordingly, if interest rates were to rise, the net asset value of Bond Index Portfolio would likely experience a larger percentage decline than that of Inflation Protected Portfolio. -10- (iii) Inflation-Protected Fixed Income Securities. Inflation Protected Portfolio invests primarily in inflation-protected or inflation-adjusted fixed income securities and Bond Index Portfolio does not invest in these securities because the Barclays U.S.
